Merrick, J.
Though there is no positive or inflexible rule as to what, in the sense of courts of equity, shall constitute multifariousness, it is sufficiently plain that the present bill is fairly obnoxious to that objection. Distinct and unconnected matters are united in it. It alleges two independent causes of action, in which all the plaintiffs have not a common interest. And to meet these allegations, the defendants would be subjected to the ■inconvenience and disadvantage of combining in their answer and defence the various separate and disconnected matters which have relation to these several causes of complaint. All the plaintiffs have a joint interest in redeeming the estate described in the bill from the mortgage upon it which was made to Waite and Lynde by Richard White in the year 1827 ; but no one of them, except Mary E. White, is subject to any liability by reason of the conveyance in mortgage to Nelson Curtis executed by her and her brother Richard, or has any right of redeeming their undivided share of the estate from the incumbrance created by it. Beside this, it is to be considered that the two mortgages do not describe or incumber exactly the same estate ; for, before the last mortgage deed was executed, a con*472siderable portion of the land which was embraced in the former had been taken for a public highway and appropriated to the public use. The rights of redemption from the two mortgages are therefore not only not in the same parties, but the terms and conditions upon which they are respectively entitled to exercise their several rights are necessarily and essentially different. The combination of these separate and disconnected matters in one bill therefore makes it multifarious; and for this cause the demurrer, which is the proper mode of taking advantage of such an objection, must be sustained. Story Eq. Pl. §§ 271, 530.
But it does not necessarily follow that the bill is, on this account, to be dismissed; for in this stage of the cause an amendment is allowable, if desired by the plaintiffs; and upon striking out so much of it as relates to the one or the other of the mortgages, and making the proper corresponding changes in relation to the parties, no reason is seen why this objection of the defendants may not be removed, and the bill still be maintained for the redemption of the premises.
2. Whenever the want of proper parties appears upon the face of the bill, such a defect constitutes a good cause of demurrer; and the defendants insist that they may avail themselves of that objection, inasmuch as the administra tor of Richard White and the inhabitants of the county of Norfolk are not, as they should have been, made parties to the present bill. But the necessity or propriety of so introducing them is not apparent from any of its averments, or from all of them taken together. Indeed, in reference to the estate of Richard White, it does not appear from the bill that any administrator exists or was ever appointed; and therefore it cannot be said that the omission to name him as a party is a defect apparent upon its face sufficient to justify a demurrer to the bilL And as to the inhabitants of the county of Norfolk, the bill has only an averment that, after the mortgage was made by Richard White, a large portion of the mortgaged estate was taken by the county commissioners of the county of Norfolk, and a road or highway laid out over the same. But whether any damages were sustained or claimed by the owners of the land, does *473not appear. It may be that, in their judgment, as well as in that of the county commissioners, the benefit to the portion of the land which remained was a full and just equivalent for the injury occasioned by the appropriation of the portion taken for a public highway. Rev. Sts. c. 24, § 31. At any rate, it was quite too late, when this bill was commenced, to institute proceedings for the recovery of damages. § 14. How ever the question may be considered, it must ,be apparent that there is no way in which the inhabitants of the county of Norfolk can have any interest in, or be in any manner affected by the proceedings upon the present bill, and therefore it would have been improper to have made them parties to it.
3. The remaining cause of demurrer relied on by the Naumkeag Bank, one of the defendants, that this court has no jurisdiction to grant the transfer and assignment of the mortgages to the plaintiffs, as prayed for by them, cannot be sustained. It is sufficient that the bill, upon the facts and averments contained and set forth in it, is within the legitimate and general jurisdiction of the court. And if it should be doubted whether the relief particularly prayed for could be granted, the doubt would be unimportant in the present instance, since the court are expressly authorized by the statute, in all suits brought for the redemption of mortgaged premises, to make whatever orders, decrees and judgments justice and equity are found, upon investigation, to require. Rev. Sts. c. 107, § 29.